NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN M. CASAS,                                  No.    15-71365

                Petitioner,                     Agency No. A095-613-828

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Juan M. Casas, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision ordering removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the agency’s denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to continue, and review de novo questions of law. Tawadrus v. Ashcroft,

364 F.3d 1099, 1102-03 (9th Cir. 2004). We deny in part and dismiss in part the

petition for review.

        Contrary to Casas’ contention, California Health and Safety Code § 11378 is

divisible as to the substance involved, see United States v. Vega Ortiz, 822 F.3d
1031, 1035 (9th Cir. 2016), and Casas concedes that the record of conviction

shows the conviction involved methamphetamine.

        To the extent Casas’ contends the agency denied his right to counsel and

erred in deeming his right to counsel waived, the record does not support these

contentions, where he expressly asked to proceed pro se, and he twice declined the

IJ’s offer to order Casas’ attorney to appear in court. See Tawadrus, 364 F.3d at

1103.

        We lack jurisdiction to consider Casas’ unexhausted contention regarding

the denial of his continuance request. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

        Casas’ renewed motion for a stay of removal (Docket Entry No. 21) is denied

as moot.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  15-71365